Title: To James Madison from Frederick Hyde Wollaston, 8 October 1803
From: Wollaston, Frederick Hyde
To: Madison, James


					
						Sir
						Genoa 8 October 1803
					
					 On the 17th. August, I had the honor to enclose a Copy of my respects of the 25 July & then suggested the Idea that this Government might be induced to pay a part of the Expences of the Squadron in these Seas against the Barbary Powers, or might purchase from the Un: States some of the Government Vessels laid up
					 The evident difficulty of maintaining Peace with the Barbary Powers on the one Side & the increasing trade from the United States to those Seas & to the Levant on the other has suggested to me the Idea that a Treaty of Amity & Commerce with the Grand Signior might be effected with ease & with peculiar advantages to the trade & navigation of the United States, especially during the present War in Europe.
					   Being particularly acquainted with that Country especially with its mercantile resources in the course of several Voyages & a constant Traffic there until my appointment to the Consulate in this Port, I have corresponded much on this subject with my worthy & estimable friend Monsr. Anselme Roubaud De Ponteves at Constple, a french Gentleman & very able Negociator who has passed his whole life in the Levant, who is intimately acquainted in the Divan & with all the Ministers & their intrigues, & who would, I am confident, by his knowledge of the Country, his abilities in Negociation & his experienced probity, be of essential Service in the success of a Treaty which might very greatly contribute to make the Barbary States more faithfully observe the Stipulations of the Treaties with them.
					 I have the honor to enclose you the result of my Correspondence, and a memorial on the subject which I request you will lay before the President for his mature Consideration.  I should esteem myself really happy were I deemed trustworthy of so important a mission; I dare not make a boast of my abilities, but what would be deficient on that score, would most assuredly be most amply replaced by my exertions to do honor to the Office entrusted to me & impressed as I am with the Consequence & Importance of the Subject there would be no danger of my transgressing the powers confided to me in forming the Treaty in question, which would be modelled on those of the most favored Nations & would at all events be subject to the Ratification of Congress.
					  I am partly acquainted with the informations that have been lodged against me by envy & malice in my mercantile misfortune & of the applications that have been made to replace me. But I laugh at them & am ready if desired even to repair to the Un: St: to answer every Charge that may be brought forward & at all events the Emoluments of this Office are so trivial, as not to be by any means adequate to the expence necessary to support the rank with the Decorum due to the United States.
					   Nothing of any importance having occurred here since my last worth your notice, I remain with due Respect & the highest esteem Sir Your most obedient & devoted Servant
					
						Frc. H. Wollaston
						Cons: Un: St: Amera.
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
